UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1634


FRANCYNE J. COOPER,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Arenda Wright Allen,
District Judge. (4:10-cv-00110-AWA-TEM)


Submitted:   August 2, 2012                  Decided:   August 9, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed in part and remanded in part by unpublished per curiam
opinion.


Francyne J. Cooper, Appellant Pro Se.       Lawrence Richard Leonard,
Assistant  United   States  Attorney,       Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francyne         J.   Cooper     seeks    to   appeal     the       district

court’s December 22, 2011 order adopting the magistrate judge’s

recommendation and granting summary judgment to the Commissioner

of Social Security in her civil action.                      The Commissioner has

filed a motion to dismiss the appeal, contending that Cooper’s

May 14, 2012 notice of appeal was untimely filed.

             We disagree.           On January 4, 2012, Cooper filed, pro

se, a document in the district court that was docketed as a

“Submission       to    the    court     by   plaintiff     (now     pro     se)”    (the

“Submission”).          In our view, the best reading of the Submission

construes    it    as     a    motion    requesting      the      district       court   to

reconsider its ruling, pursuant to Fed. R. Civ. P. 60.

             Because the district court has not yet ruled on the

pending Submission, Cooper’s May 14 notice of appeal — while not

untimely — is premature.             See 28 U.S.C. § 1291 (2006).

             We therefore deny the Commissioner’s motion to dismiss

this appeal as untimely and instead dismiss it as premature.                             We

remand the case to the district court so that it may rule on

Cooper’s    pro    se    Submission,        properly   construed      as     a    Rule   60

motion to reconsider.              Of course, should the district court rule

adversely on Cooper’s pro se Submission, she may at that time

file   a    timely      notice      of   appeal   from      the    district       court’s

judgment entered on December 22, 2011, the order denying her

                                              2
Submission, or both.         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                          DISMISSED IN PART
                                                       AND REMANDED IN PART




                                       3